                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
In re:
Adrienne Bush,
             Debtor.
_________________________________/

Adrienne Bush,                                       Case No. 19-11425
             Appellant                               Honorable Sean F. Cox


v.                                                   Bankruptcy Case No. 18-51055

Kenneth Nathan,
             Appellee.
__________________________________/

                                   OPINION AND ORDER

       After Adrienne Bush’s bankruptcy trustee discovered her separate, then-pending employment

discrimination lawsuit, he agreed to settle it for $20,000. Unhappy with this settlement, Bush

claimed an exemption in the lawsuit and moved to convert her Chapter 7 proceeding to a Chapter

13 proceeding. The bankruptcy court (1) sustained the trustee’s objection to the claimed exemption;

(2) denied Bush’s motion to convert; and (3) granted the trustee’s motion to compromise Bush’s

employment discrimination claim. Bush now appeals these decisions. Finding no error, the Court

will affirm the bankruptcy court’s decisions.

                                        BACKGROUND

       This appeal touches on two distinct legal proceedings: Bush’s employment discrimination

lawsuit and Bush’s bankruptcy case.

       First, the employment discrimination lawsuit. On May 18, 2016, Adrienne Bush filed a pro

se action against her former employer, Lumileds LLC. Bush v. Lumileds, LLC, et. al., Case No. 16-


                                                1
11761 (E.D. Mich. filed on May 18, 2016). This case was assigned to United States District Court

Judge Laurie J. Michelson, who referred all pre-trial motions to Magistrate Judge Elizabeth A.

Stafford.

       In her amended complaint, Bush alleged that Lumileds had discriminated against her because

she is African Amerian and had retaliated against her for reporting the discrimination, in violation

of Title VII of the Civil Rights Act of 1964 and Michigan’s Elliott-Larsen Civil Rights Act. (ECF

No. 11, PageID 1176-1207; Case No. 16-11761, ECF No. 30). During the discovery and summary

judgment phases, Bush actively litigated her case by stipulating to a protective order (Case No. 16-

11761, ECF No. 38), filing two motions to extend deadlines (Case No. 16-1176, ECF Nos. 39 and

75), filing three witness lists (Case No. 16-11761, ECF Nos. 42, 74, and 84), opposing a motion to

stay (Case No. 16-11761, ECF No. 44), filing two motions to compel (Case No. 16-11761, ECF No.

46 and 58), attending two status conferences, a settlement conference, and a hearing, objecting to

four orders issued by Magistrate Judge Stafford (Case No. 16-11761, ECF Nos. 53, 62, 86, and 88),

filing a motion for sanctions (Case No. 16-11761, ECF No. 63), amending her motion for sanctions

(Case No. 16-11761, ECF No. 70), filing a motion to strike (Case No. 16-11761, ECF No. 78),

filing a motion to amend her complaint (Case No. 16-11761, ECF No. 85), and responding to the

Lumileds’s motion for summary judgment. (Case No. 16-11761, ECF No. 79).

       On July 10, 2018, Magistrate Judge Stafford issued a Report and Recommendation, wherein

she recommended that summary judgment be granted in favor of Lumileds. (Case No. 16-11761,

ECF No. 89). On July 25, 2019, Bush objected to this recommended disposition. (Case No. 16-

11761, ECF No. 94).

       Now, the bankruptcy proceeding comes into play. On August 9, 2018, Bush filed a petition


                                                 2
for bankruptcy relief under Chapter 7 of the Bankruptcy Code. (ECF No. 11, PageID 954-971).

Bush’s bankruptcy case was assigned to United States Bankruptcy Court Judge Maria L. Oxholm,

and Appellee Kenneth Nathan was appointed as trustee of Bush’s bankruptcy estate. On August 22,

2018, Bush filed her Schedules and Statement of Financial Affairs. (ECF No. 11, PageID 977-1025).

In Part 3 of Schedule A/B, Bush was asked, “Do you own or have any legal or equitable interest in

any of the following items?” Item 33 of this part described “Claims against third parties, whether

or not you have filed a lawsuit or made a demand for payment.” (ECF No. 11, PageID 989). Item

33 offered several examples, including “accidents, employment disputes, insurance claims or rights

to sue.” Id. (emphasis added). Despite actively litigating her pending employment discrimination

claims for the previous two years, Bush checked the “No” box in response to Item 33. Id.

       Similarly, in her Statement of Financial Affairs, Bush failed to list her employment

discrimination lawsuit in response to the question, “Within 1 year before you filed for bankruptcy,

were you a party in any lawsuit, court action, or administrative proceeding.” (ECF No. 11, PageID

1017). And, at a September 12, 2018 creditors’ meeting, Bush responded “No” to the question

“Have you sued anybody in the last five years?” (ECF No. 11, PageID 1108).

       Back to the employment action. On September 26, 2018, Judge Michelson adopted Judge

Stafford’s recommendation “save for her recommendation to grant Lumileds summary judgment on

Bush’s discriminatory discharge claims under Title VII and ELCRA.” (Case No. 16-11761, ECF No.

105, PageID 3519). In other words, only Bush’s discriminatory discharge claims survived summary

judgment.

       Now the employment action and the bankruptcy proceeding meet. On October 3, 2018,

Lumiled’s counsel contacted Trustee Nathan and informed him of Bush’s employment lawsuit.


                                                3
Nathan evaluated Bush’s remaining claims and agreed to settle the case for $20,000.

        This proposed settlement did not sit well with Bush. On January 3, 2019, Bush filed a

motion to convert her Chapter 7 proceeding to a Chapter 13 proceeding (ECF No. 11, PageID 1042)

and amended her schedules. (ECF No. 11, PageID 1051). In her amended Schedule A/B, she

identified the employment discrimination case and, in her amended Schedule C, she claimed it as

exempt under 11 U.S.C. § 522(d)(11)(E). (ECF No. 11, PageID 1064). Nathan opposed the motion

to convert and filed an objection to the amended exemption. The United States Trustee also opposed

both of Bush’s filings.

        On March 11, 2019, Nathan filed a motion to approve the compromise of Bush’s remaining

employment discrimination claims against Lumileds. (ECF No. 11, PageID 1170-1175). In his

motion, Nathan described, in detail, why he concluded that it was in the estate’s best interest to settle

the case for $20,000. First, he noted that Bush had “expressly disclaimed the intent to seek any

damages for the time period following the termination of her employment or emotional distress

damages . . . and as a pro se plaintiff, [Bush] is not entitled to attorneys’ fees.” (ECF No. 11, PageID

244). Then, he noted that Bush had found new, more lucrative employment only six months after

she had been discharged and that “had [Bush] remained employed with Lumileds during that six-

month period, she would have received approximately $20,000 in base salary–the amount of the

proposed settlement at issue.” (ECF No. 11, PageID 1174). Nathan concluded that “[t]he proposed

settlement, therefore, is more than reasonable as it represents the amount of damages the estate could

be awarded if it were to prevail on the sole remaining civil claim at trial, which is far from certain

and would be costly for the estate to pursue.” Id.

        Bush filed a response to the motion to approve compromise of claim, arguing that “[t]he


                                                   4
settlement is not reasonable and furthermore should be denied because the debtor is no longer within

the Chapter 7, the stated exemption is valid, this will not satisfy the debtors [sic] creditors and the

Trustee entered this settlement in bad faith.” (ECF No. 11, PageID 1336).

       On May 9, 2019, the bankruptcy court issued a bench opinion on (1) the trustee’s objection

to Bush’s amended schedules (2) Bush’s motion to convert her proceeding to Chapter 13, and (3)

the trustee’s motion to compromise claim.

       First, the bankruptcy court sustained Trustee Nathan’s objection to Bush’s amended

schedules. The court began by noting that 11 U.S.C. 522(d)(11)(E) only exempts a debtor’s right

to receive property that is traceable to “a payment in compensation of loss of future earnings of the

debtor or an individual of whom the debtor is or was a dependent to the extent reasonably necessary

for the support of the debtor and any dependent of the debtor.” Because Bush’s lawsuit did not

include a claim for lost future earnings (which Bush had acknowledged, on the record, three separate

times), the court concluded that Bush was not entitled to her requested exemption.

       Next, the bankruptcy court denied Bush’s motion to convert her case to a Chapter 13

proceeding, concluding that Trustee Nathan had presented sufficient evidence of a lack of good faith

on Bush’s part. The court noted that Bush had repeatedly failed to disclose the lawsuit after being

prompted to do so. Considering her active, contemporaneous participation in the lawsuit, the court

found that Bush’s explanation for this omission was “disingenuous” and “simply not believable.”

(ECF No. 11, PageID 1360). The court concluded that Bush “intentionally failed to disclose the

lawsuit in a deliberate attempt to keep it out of her bankruptcy.” Id. The court further found that the

amount and length of repayment [in Bush’s proposed Chapter 13 plan] suggests a lack of good

faith,” (ECF No. 11, PageID 1362), and that her proposed plan was “not in the best interest of


                                                  5
creditors.” (ECF No. 11, PageID 1363). The court also found that “conversion would further an

abuse of the bankruptcy process” because “[i]t appears that [Bush] is seeking to convert solely to

prevent the trustee from administering the lawsuit.” Id. For all these reasons, the bankruptcy court

concluded that Bush “has not filed her motion to convert in good faith.” Id.

        Finally, the bankruptcy court granted Nathan’s motion to compromise. Applying the

principles outlined in Protective Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v.

Anderson, 390 U.S. 414 (1968) (“Anderson”), the court concluded that the $20,000 settlement was

reasonable. (ECF No. 11, PageID 1366).

        On May 14, 2019, Bush filed an appeal, asking this Court to reverse the bankruptcy court’s

May 9, 2019 orders. (ECF Nos. 1 and 15). Nathan filed a brief in opposition on August 20, 2019.

(ECF No. 14).

                                            ANALYSIS

I.      Jurisdiction

        At the outset, the Court must determine which May 9, 2019 orders it has jurisdiction to

review. Nathan argues that the order granting the motion to compromise is the only one properly

before the Court because Bush’s “Notice of Appeal and Statement of Election states the Settlement

Approval Order is the ‘order . . . appealed from,’ and it does not identify, designate, or attach any

other bankruptcy court order.” (ECF No. 15, PageID 1432); see also Fed. R. Bankr. P. 8003(a)(3)

(“The notice of appeal must . . . be accompanied by the judgment, order, or decree, or the part of it,

being appealed . . .”).

        Throughout Bush’s brief, she makes it clear that she intends to appeal all three of the

bankruptcy court orders issued on May 9, 2019. (ECF No. 14, PageIDs 1410-1414). Although


                                                  6
Bush’s notice of appeal does not strictly comply with the Court’s filing requirements, those

shortcomings do not deprive the Court of jurisdiction to hear an appeal of the non-designated May

9, 2019 orders. Fadayiro v. Ameriquest Mortg. Co., 371 F.3d 920, 922 (7th Cir. 2004); see also In

re Thomas, 2011 WL 3706669 at *8, n. 1 (E.D. Mich. 2011). Because the issues related to the

bankruptcy court’s other two May 9, 2019 orders were adequately addressed by both parties in their

briefs on appeal, the Court will consider these issues.

II.    Nathan’s Objection to the Amended Schedules

       Bush first challenges the bankruptcy court’s decision to sustain Trustee Nathan’s objection

to her amended schedules. Whether a bankruptcy exemption applies is a legal conclusion, which

is reviewed de novo. In re Lawless, 591 Fed.App’x. 415, 417 (6th Cir. 2014).

       “When a debtor files a bankruptcy petition, all of [her] property becomes property of the

bankruptcy estate.” Taylor v. Freeland & Kronz, 503 U.S. 638, 642 (1992). However, the

Bankruptcy Code “allows a debtor to prevent the distribution of certain property by claiming it as

exempt.” Id. Under 11 U.S.C. § 522(l), a debtor must file a list of property that he or she wishes to

exempt from the bankruptcy estate. Section 522(d) “lists 12 categories of property that a debtor may

claim as exempt.” Schwab v. Reilly, 560 U.S. 770, 782 (2010). “Exemptions should be liberally

construed in favor of the debtor.” In re Brown, 391 B.R. 210, at *5 (Table) (6th Cir. BAP 2008).

       Here, Bush claimed an exemption in her employment lawsuit under Section 522(d)(11)(E),

which exempts “[t]he debtor’s right to receive, or property that is traceable to . . . a payment in

compensation for loss of future earnings of the debtor or an individual of whom the debtor is or was

a dependent, to the extent reasonably necessary for the support of the debtor and any dependent of

the debtor.” Trustee Nathan objected to Bush’s exemption and therefore bears the burden of proving


                                                 7
that the lawsuit is not exempt under Section 522(d)(11)(E). See Fed. R. Bankr. P. 4003(c).

       The Court agrees with the bankruptcy court that Nathan has satisfied his burden here. Most,

if not all, of the cases discussing exemptions taken under this section involve “discrete, sum certain

payments to compensate for the debtor’s loss of future earnings that are made pursuant to some

agreement, award, or judgment.” In re Merillat, 2014 WL 1846105 at *9 (E.D. Mich. 2014). No

such payment exists here.       In fact, Bush expressly acknowledged—three times—that her

employment suit did not include a claim for lost future earnings. (ECF No. 11, PageID 1350) (the

bankruptcy court noting that, at a March 5, 2019 hearing, Bush “acknowledged that the District

Court lawsuit did not include a claim for future earnings.”); (ECF No. 11, PageID 1158) (a letter

from Bush to Lumileds’s counsel stating that “[t]he First Amended Complaint is not for any

damages after my employment termination.”); (ECF No. 11, PageID 1162) (an order from

Magistrate Judge Stafford stating that “Bush confirmed during the December 11 telephonic

conference that she is not seeking damages for front pay or mental distress.”).

       Bush might be arguing that whatever award she would have received from the employment

lawsuit is “future earnings” in that it would be money that she would have received in the future.

(ECF No. 14, pageID 1410) (“Being that the debtor has not received nor negotiated an award, this

can only be assumed as future earnings because it has been over three years since the initial filing.”)

If so, she misunderstands the concept of “future earnings.” If Bush had succeeded in her

employment lawsuit, she would have received only the wages that she would have earned at

Lumileds during the time that she was unemployed. In other words, she would have been

compensated for a harm that occurred in the past (i.e. lost earnings), not one that will occur in the

future (i.e. lost future earnings). Because the employment suit did not include a claim for lost future


                                                  8
earnings, Section 522(d)(11)(E) does not apply. The bankruptcy court correctly sustained Nathan’s

objection and denied the claimed exemption.

III.   Motion to Covert to Chapter 13

        Bush next challenges the bankruptcy court’s decision to deny her motion to convert to a

Chapter 13 proceeding. The court denied this motion because it found that the motion had been

brought in bad faith. Such a finding is reviewed for clear error, and will be disturbed only when “the

reviewing court on the entire evidence is left with the definite and firm conviction that a mistake has

been committed.” In re Alt, 305 F.3d 413, 422 (6th Cir. 2002).

        Under 11 U.S.C. §706(a), a “debtor may convert a case under this chapter to a case under

Chapter 11, 12, or 13" if a case has not previously been converted from one of those chapters.

However, the Sixth Circuit has held that a debtor’s right to convert under Section 706(a) is not

absolute, and may be denied in the absence of good faith. In re Copper, 426 F.3d 810, 815 (6th Cir.

2005). “[I]f, upon review of the facts, the bankruptcy court finds that the debtor’s request for

conversion was made in bad faith, or represents an attempt to abuse the bankruptcy process, the

court may deny the requested conversion.” Id. (quoting In re Copper, 314 B.R. 628, 636 (6th Cir.

BAP 2008)).

        Here, a review of the record readily supports the bankruptcy court’s finding of bad faith.

Despite actively litigating her employment lawsuit for two years (including filing a reply brief a

little more than a week before filing for bankruptcy), Bush repeatedly failed to disclose its existence.

She failed to mention it in her schedules and affirmatively denied its existence at the creditors’

meeting. Only after Lumileds’s counsel informed Trustee Nathan about the employment suit did

Bush move to convert her proceeding to Chapter 13. This timing strongly suggests that her motion


                                                   9
to convert was not an honest effort to repay creditors, but rather a last-ditch effort to keep her

interest in the lawsuit out of her bankruptcy estate. And her proposed Chapter 13 plan fell well short

of satisfying her debts and could not compete with the amount of the proposed settlement. In sum,

the record clearly supports the bankruptcy court’s conclusions that Bush’s motion was brought in

bad faith and that to grant this motion would have been to “further an abuse of the bankruptcy

process.”

IV.      Motion to Compromise Claim

         Finally, Bush appeals the bankruptcy court’s approval of the $20,000 settlement agreement.

A bankruptcy court's approval of a settlement agreement is reviewed for an abuse of discretion.

Lyndon Prop. Ins. Co. v. E. Ky. Univ., 200 Fed.Appx. 409, 413 (6th Cir.2006). “A court abuses its

discretion when it commits a clear error of judgment, such as applying the incorrect legal standard,

misapplying the correct legal standard, or relying upon clearly erroneous findings of fact.” Jones v.

Ill. Cent. R.R. Co., 617 F.3d 843, 850 (6th Cir. 2015). In other words, an abuse of discretion occurs

when the reviewing court has a “definite and firm conviction that the [bankruptcy] court committed

a clear error of judgment.” Hall v. Liberty Life Assur. Co. of Boston, 595 F.3d 270, 275 (6th Cir.

2010).

         A bankruptcy trustee “has the authority to seek a settlement of claims available to the debtor,

but any proposed settlement is subject to the approval of the bankruptcy court, which enjoys

significant discretion.” In re MQVP, Inc., 477 Fed.App’x 310, 312 (6th Cir. 2012) (internal citations

omitted); see also Fed. R. Bankr. P. 9019. Although “[t]he law favors compromise and not litigation

for its own sake,” the bankruptcy court “may not rubber stamp the agreement or merely rely upon

the trustee’s word that the settlement is reasonable.” Id. (citations omitted). Rather, “the bankruptcy


                                                  10
court is charged with an affirmative obligation to apprise itself of the underlying facts and to make

an independent judgment as to whether the compromise is fair and equitable.” Reynolds v. C.I.R.,

861 F.2d 469, 473 (6th Cir. 1988).

        In Anderson, the Supreme Court set forth “general factors” that a bankruptcy judge must

consider in determining whether a proposed settlement is fair and equitable:

        There can be no informed and independent judgment as to whether a proposed
        compromise is fair and equitable until the bankruptcy judge has apprised himself of
        all facts necessary for an intelligent and objective opinion of the probabilities of
        ultimate success should the claim be litigated. Further, the judge should form an
        educated estimate of the complexity, expense, and likely duration of such litigation,
        the possible difficulties of collecting on any judgment which might be obtained, and
        all other factors relevant to a full and fair assessment of the wisdom of the proposed
        compromise. Basic to this process in every instance, of course, is the need to
        compare the terms of the compromise with the likely rewards of litigation.

Anderson, 390 U.S. at 424-25. The Sixth Circuit has distilled the Supreme Court’s Anderson

guidance into four specific factors for the bankruptcy court to consider: “(a) the probability of

success in litigation; (b) the difficulties, if any, to be encountered in the matter of collection; (c) the

complexity of the litigation involved, and the expense, inconvenience and delay necessarily

attending it; [and] (d) the paramount interest of the creditors and a proper deference to their

reasonable views in the premises.” MQVP, 477 Fed.Appx. at 313.

        The bankruptcy court applied these four factors in this case. As to the first factor, the court

found that, even if Bush succeeded on her remaining claims, she would only be entitled to about

$20,000. (ECF No. 11, PageID 1365). As to the second factor, the court concluded that “there has

been no evidence presented regarding the difficulty of collection” but noted that “collection could

be delayed if Lumileds appealed an unfavorable ruling.” (ECF No. 11, PageID 1366). As to the

third factor, the court found that continuing the employment lawsuit “would likely involve complex


                                                    11
evidentiary and legal issues,” which would result in “significant legal fees and expenses for the

bankruptcy estate.” (ECF No. 11, PageID 1365). And as to the fourth factor, the court concluded

that, under the settlement, “[a]t a minimum, $10,000 would be available to creditors.” (ECF No. 11,

PageID 1366). Evaluating all of these factors, the court concluded that the settlement was

reasonable.

       In reaching this conclusion, the bankruptcy court correctly applied the appropriate legal

standards to the facts before it. Nothing in the record suggests that the bankruptcy court abused its

discretion, and this Court does not have a “definite and firm conviction that the [bankruptcy] court

committed a clear error of judgment.” Hall, 595 F.3d at 275. Indeed, the record shows that Bush’s

bankruptcy estate received roughly the best award it could hope to get, without having to face the

risk or expense of further litigation.     This settlement was undoubtedly fair and equitable.

Accordingly, Bush’s appeal of this order is meritless.

V.     Other Issues Raised on Appeal

       In passing, Bush raises several other issues on appeal that are not directly related to the May

9, 2019 orders. She complains that the bankruptcy court denied “her basic rights,” held her to a

different standard than it held Trustee Nathan, and showed her “pure disdain.” But she does not

substantiate these claims, and the Court has found no support for these allegations during its own

review of the record. She argues that the bankruptcy court did not fully consider the value of her

severance package because it used an outdated version of the complaint from her employment

lawsuit. But she overlooks the fact that the court did consider the value of her severance package,

even though it was not actually part of her employment lawsuit. (ECF No. 11, PageID 1365-1366).

She vaguely alleges that the bankruptcy court “erred in Court procedures,” but does not specify


                                                 12
what procedure was broken or how. Other complaints actually stem from Bush’s interactions with

one of her creditors, James Demers. And more still derive from the bankruptcy court’s denial of her

motion to reconsider lifting a stay, which was the subject of a previously dismissed bankruptcy

appeal, see In re Bush, Case No. 18-13004 (E.D. Mich. filed September 26, 2018), and is not

properly before the Court. None of these arguments has merit, or casts any doubt on the propriety

of any of the orders being appealed now.

                                        CONCLUSION

       For the reasons above, the Court ORDERS that the bankruptcy court’s May 9, 2019 orders

are AFFIRMED.

IT IS SO ORDERED.
                                             s/Sean F. Cox
                                             Sean F. Cox
                                             United States District Judge

Dated: September 16, 2019




                                                13
